department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final if you disagree with our proposed deletions you should follow you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at we will inake this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b date c state d llc predecessor e governing body member f for-profit entity k dollar amount dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons below e do you meet the requirements under sec_501 of the code no for the reasons below letter cg catalog number 47628k facts you were incorporated on b as a non-profit corporation under c law your articles of incorporation articles state that your specific purpose is to provide advice and guidance to individuals burdened with financial debts and assist those individuals in developing and pursuing strategies your bylaws state that your purpose is to provide advice and guidance to individuals burdened with financial debts whether secured or unsecured and assisting those individuals in developing and pursuing strategies for overcoming those debts including without limitation the referral of individual debtors to debt settlement specialists debt resolution experts bankruptcy attorneys and other specialists that may be of assistance in eliminating debt you offer credit_counseling_services to consumers and refer clients to other entities to assist them with debt management and related_services your services include the provision of financial planning and credit repair information to consumers each debtor will be provided a debtor analysis which lays out all of his her debt and shows the total payoff amount under the various payment arrangements you will also refer clients to other qualified organizations providing various services such as debt management plans tax settlements loan modifications and bankruptcy the purpose is to make consumers aware of the many avenues available to them in dealing with debt and financial troubles you offer credit counseling and debt management services marketing to consumers who might not otherwise be able to afford such services by eliminating the need for consumers to search for multiple businesses providing similar services you asserted that the materials you provide to clients are at approximately charged by businesses providing similar materials you provide members of the community with convenient access to resources to assist them in reducing their debt building their credit and better managing their finances in addition you provide knowledge of competent service providers in the industry because your employees are familiar with the services offered and which providers are legitimate and which are not of the price you conduct an individual evaluation of each client’s debt and assets to determine which method of handling the debt would be the best approach for that particular client to get out of debt after the analysis is complete you refer the client to a variety of providers based upon the analysis of his her debt providers to which you make referrals offer the following services debt resolution debt settlement loan modification credit repair debt proration debt consolidation financial education programs and bankruptcy letter cg catalog number 47628k your counselors collect information during the initial interaction with a client including name address phone number email address marital status total amount of debt current monthly debt payments overdue information and the maximum monthly payment that can be made and the type of debt at the beginning of the initial session the counselor will explain that you do not provide any debt management programs but rather will analyze the client’s debt and recommend an approach for the client to resolve his her debt the client will also be informed that after an approach is recommended he she will have an opportunity to enroll in a debt program provided by a third-party then the counselor will explain the various approaches available to the client and make a recommendation as to which approach the client should take after answering any questions presented by the client the counselor will offer to enroll the client in the recommended third-party program if the client decides to enroll the counselor will enroll the client in the program and provide the client with instructions for contacting the provider to begin the program if a client decides not to enroll in a program during the initial session a follow-up session is offered during which the counselor will again recommend an approach for the client and answer any questions the client will receive a printed debt analysis which illustrates that client’s total debt the monthly payment and the amount of time to pay off the debt under each approach you generally meet with the client one time before recommending an approach you charge an up-front fee of k dollars for the written budget analysis the initial session and a book concerning financial planning you do not plan to waive the fee if a client is unable to pay once you make the referral to the third party service provider you have no further contact with the client you do not provide an ongoing educational program during the course of the program provided by the service provider nor do you perform periodic assessments during the duration of the program you do not currently offer workshops classes or seminars on financial education topics although you do plan to develop a webinar in the future you have not yet developed the webinar you submitted a flyer indicating that you provide a free consultation you explained that the initial session is the free session and the fee of k dollars is collected after the initial session your submitted budgets indicate that approximately come from fees for services of your revenue will you initially had four governing body members two of these members are no longer involved with you another is no longer a governing body member but continues to be an employee this leaves you with e being your sole governing body member e is also a paid employee your initial governing body members previously provided similar services as a for-profit llc named d d is no longer operational because it was determined that the business model would not survive under the new regulations you plan to eventually use the letter cg catalog number 47628k name of d as a dba you also have four employees that were formerly involved with d you sublease office space from f an llc of which e is a member the sublease amount you pay to f will be the same amount as that paid_by f to the landlord you will share the facility with f one office within the space is reserved for f while you utilize the remainder of the space both you and f utilize the reception area the facility has been leased for approximately months and the entire space was previously used by f f markets services for persons who are seeking to manage their wealth as opposed to managing their debt therefore you have stated that you and f do not market your services to the same persons you provided copies of marketing and service agreements you have with two service providers one of the providers provide bankruptcy services and the other provides debt resolution and or debt settlement no referral fees are paid or received by you under the marketing and service agreements clients referred to the service providers by you do not receive reduced rates they pay the same rates as any other client of that provider you are in the process of drafting agreements with several other providers law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i ii provides credit_counseling_services tailored to the specific needs and circumstances of consumers makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors letter cg catalog number 47628k iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i ii requires that any fees charged to a consumer for services are reasonable allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d atall times the organization has a board_of directors or other governing body- i ii which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially letter cg catalog number 47628k directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_4_-1 states accivic league or organization may be exempt as an organization described in sec_501 if - i ii it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare promotion of social welfare i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements ii nor is an organization operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_65_299 1965_2_cb_165 a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations is entitled to exemption from federal_income_tax as a social_welfare_organization described in sec_501 of the internal_revenue_code of it employs specialists to interview applicants who are in financial difficulty analyze the specific problems involved and counsel on the payment of their debts in addition the organization may advise the applicants as to proration and payment of debts in this connection the organization may work out a monthly distribution to creditors based on the debtor's ability to pay it communicates with creditors and with the creditors' consent sets up letter cg catalog number 47628k plans which applicants agree to follow the organization makes facilities available through which the applicants can each month make pro_rata distributions to their creditors no charge is made for the counseling service however a nominal charge is made for monthly prorating services to cover postage and supplies the instant organization was formed to assist individuals and families with financial problems to work out those problems and to check the rising incidence of personal bankruptcy in the community the objectives and activities of the organization contribute to the betterment of the community as a whole revrul_70_535 1970_2_cb_117 describes an organization formed to provide management development and consulting services for low and moderate income housing projects for a fee the revenue_ruling held that the organization did not qualify under sec_501 of the code the revenue_ruling stated since the organization's primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for tax exempt corporations does not change the business nature of the activity revrul_78_86 1978_1_cb_152 a parking arrangement whereby merchants join together to provide parking for their customers at a reduced_rate serves the merchants' private interests by encouraging the public to patronize their stores rather than providing their own parking merchants are able to join together to provide a common parking facility in which all share the benefits thus although there may well be some public benefit derived from the construction and operation of the parking lot it cannot be said to be operated exclusively for charitable purposes under sec_501 of the code or primarily for social welfare purposes under sec_501 further providing parking in a manner similar to that in monterey is carrying on a business with the general_public in a manner similar to organizations that are operated for profit such trade_or_business does not further exempt purposes under either sec_501 or revrul_81_116 1981_1_cb_333 describes an organization contributing to civic betterments and improvements to the city by relieving congested parking conditions in the downtown area providing the availability of free public parking to everyone visiting the downtown area of this city without using public funds is a direct benefit to the city and its residents the organization's membership encompasses a broad spectrum of the community thus insuring that the organization will not be operated to benefit any particular merchant or business also by providing free parking the organization is not carrying on a business with the general_public in a manner similar to organizations which are operated for profit therefore the organization is promoting the common letter cg catalog number 47628k good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 of the regulations 305_f2d_814 cir stated that while a social_welfare_organization necessarily benefits private individuals in the process of benefiting the community as a whole even when the benefits are confined to a particular group of individuals the organization may be exempt if the general community derives a substantial benefit conversely an organization that benefits a large number of people will not necessarily be organized for social welfare purposes within the meaning of sec_501 because numbers are not necessarily determinative of social welfare objectives social welfare is the well being of persons as a community and classification depends upon the character as public or private -- of the benefits bestowed of the beneficiary and of the benefactor the court also concluded that lake forest did not meet the dictionary definition of social or welfare stating it does not propose to offer a service or program for the direct betterment or improvement of the community as a whole it is not a charitable corporation in law or equity for its contribution is neither to the public at large nor of a public character lake forest does of course furnish housing to a certain group of citizens but it does not do so on a community basis it is a public-spirited but privately-devoted endeavor its work in part incidentally redounds to society but this is not the social welfare of the tax statute application of law establishing whether an organization qualifies for exemption requires analysis of the organization's actual operations based on an examination of all of the relevant facts and circumstances sec_1_501_c_4_-1 of the regulations states that an organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and is operated exclusively for the promotion of social welfare the promotion of social welfare includes being primarily engaged in promoting in some way the common good and general welfare of the people of the community it further states that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit your primary activity is the carrying on of a business in a manner similar to organizations which are operated for profit you provide debt analysis services for a fee and referrals to for-profit organizations in a commercial manner your fees are set to recover all operating costs including salaries and facilities in expense this type of business activity is commonly conducted to produce a profit fact your sole director and all of your employees previously operated a for-profit entity letter cg catalog number 47628k d in a similar manner accordingly you do not meet the definition of a social_welfare_organization as described in the regulations the tax_court in commissioner v lake forest inc concluded the organization did not qualify for exemption because they did not propose to offer a service or program for the direct betterment or improvement of the community as a whole you too are not offering a service or program for the betterment of the community as a whole instead your services are restricted to individuals who can and are willing to pay your fees charging a fee to recommend services provided by for-profit service providers does not benefit the common good and social welfare of the community as a whole further benefits flow directly to your for-profit affiliates in the form of new customers as opposed to the community as a whole social welfare organizations are not precluded from engaging in business activities as a means of financing their social welfare programs however the regulations provide that an organization is not operated exclusively for the promotion of social welfare if its primary activity is carrying on a business with the general_public in revrul_70_535 an organization that provided various services for low and moderate income housing projects for a fee was not exempt under sec_501 of the code because its primary activity was carrying on a business in a manner similar to organizations operated for profit in a manner similar to organizations operated for profit your counseling and referral service is not promoting social welfare in the same manner your primary activity is carrying on a business in addition you are unlike the organization described in revrul_65_299 supra because your counseling activities are limited to gathering data sufficient to make referrals and you charge fees for your counseling service even though your bylaws state that you are operated in accordance with reg c -1 a i and revrul_65_299 for the express purpose of advising counseling and assisting individuals in resolving their financial difficulties your actual activities demonstrate otherwise you are similar to the organization in revrul_78_86 supra because you too are carrying on a business with the general_public in a manner similar to organizations that are operated for profit also your services to certain customers for a fee do not benefit the community as a whole finally you are unlike the organization in revrul_81_116 supra where free public parking was provided to everyone visiting the downtown area of the city without using public funds the organization's membership encompassed a broad spectrum of the community thus insuring that the organization would not be operated to benefit any particular merchant or business also the organization was not carrying on a business letter cg catalog number 47628k with the general_public in a manner similar to organizations which are operated for profit whereas you are you have provided no information showing that you conduct your activity differently from a commercial entity almost all of your revenue comes from fees charged to clients to review their financial situation and make a referral to a for- profit service provider to address the issue you do not waive your fees if a client cannot afford it the clients are then also charged additional fees for the services provided by your for-profit affiliates the for-profit affiliates benefit from your referrals see revrul_70_535 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 you share a facility with f a related for-profit entity currently you are not paying rent on the facility however you stated once you are up and running you will execute a sublease agreement in which you will pay f the exact same rate as f pays to the landlord you have failed to establish that the rent paid to f will be at or below fair_market_value thus f stands to benefit substantially from the sublease agreement since your sole governing body member e is a member of f this benefit constitutes inurement to e sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code providing credit counseling in the form of debt analysis and information regarding credit falls within the parameters of the above definition thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not comply with certain provisions of sec_501 of the code an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 you charge a fee and have not established that the fee is reasonable further you do not waive your fees for those clients who cannot afford to pay for your services credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization’s activities sec_501 you only have one director e who is also a compensated employee in addition you sublease your office space from f an letter cg catalog number 47628k llc of which e is a member all of the voting power of your board_of directors is vested in persons who are employed by the organization and who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 prevents you from being exempt from taxation under sec_501 conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the code you are not primarily engaged in promoting the common good and general welfare of the community because you are primarily engaged in a commercial operation also your operations inure to the benefit of e and provide more than insubstantial private benefit to the related for-profit entities to which you make referrals in addition you do not meet the requirements of sec_501 of the code for credit counseling organizations accordingly you are not exempt under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding the statement of facts letter cg catalog number 47628k under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this letter cg catalog number 47628k if you tiave any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements enclosure publication letter cg catalog number 47628k
